Citation Nr: 0416875	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  99-11 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a neck/cervical 
spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1944 to June 1946, with 
subsequent reserve service.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in July 1999.  This case was previously before the Board and 
was remanded in November 2000 and July 2003

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

One of the contentions advanced by the veteran and his 
representative is that the veteran suffered a cervical spine 
injury during a combat flight in Vietnam in 1972.  In the 
event that the veteran did engage in combat with the enemy, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are for 
consideration.  Although the record as it stands documents a 
period of active duty service during World War II with 
subsequent reserve service from 1950 until the late 1970's, 
the Board believes that an attempt must be made to ascertain 
from the service department the nature of the veteran's 
duties and assignment in Vietnam in 1972.  

The Board also notes that the veteran's representative has 
alleged deficient notice under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and implementing regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  Without 
addressing the merits of this allegation by the veteran's 
representative, in view of the need to return the case to the 
RO for additional development regarding the veteran's combat 
contentions, it would seem appropriate to direct that the 
record be reviewed to ensure proper VCAA notice. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1)  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.

2)  The RO should ask the veteran to 
specifically identify the dates of 
injuries to his neck and chest/heart, the 
units to which he was assigned on those 
dates, and the exact nature of the duties 
he was performing when the injuries 
occurred. 

3)  Regardless of whether or not the 
veteran responds to the request outlined 
in the above paragraph 2, the RO should 
contact the service department or other 
appropriate agency, and request all of 
the veteran's records showing specific 
dates and places of assignment in 1972 
and whether any such service included 
combat participation in Vietnam.  The 
desired records relate to reserve service 
performed in the U.S. Air Force Reserve 
during the periods of 1950-1986.

4)  After completion of the above, the RO 
should review the record and formally 
determine if the veteran was engaged in 
combat with the enemy at the time of his 
claimed cervical spine injury in July 
1972.  If so, the RO should review the 
veteran's cervical spine disability claim 
under the provisions of 38 U.S.C.A. 
§ 1154(b).  The RO should also review the 
veteran's heart disability claim.  If 
either or both benefits remain denied, 
then the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




